Bautol, 0. J.,
delivered the opinion of the Court.
These appeals have been argued together and present the same question. The exigency of the case requiring an early decision, the Court, immediately after the argument, proceeded to consider the same, and rendered its decision and judgment thereon, without filing any written opinion; which we now proceed to do, assigning briefly the reasons for the decision rendered.
Under the provisions of the Act of 1814, oh. 490, sec. 2, the appellant, during the regular session of the General Assembly in 1880, was nominated by the Governor, and appointed by and with the advice and consent of the Senate, “Register of voters for the fourth election district of Anne Arundel County”—for two years. Charges having been preferred against him, the Governor, in the exercise of the power conferred on him by the Constitution, *10Art. 2, sec. 15, after having proceeded in the manner prescribed by the Code, Art. 42, secs. 13, 14, 15, on the 22nd day of August 1881, passed an order removing him from office, for official misconduct, and appointed John Lowman in his place.
The appellant, maintainining that the Governor had not the constitutional power to remove him, and claiming that he is, notwithstanding the Governor’s action, still legally entitled to hold the office, and exercise its functions, filed a bill on the equity side of the Circuit Court for Anne Arundel County, praying for an injunction to prevent the appellee, as clerk, from delivering to John Lowman the books of registration, &c. A temporary injunction was issued as prayed, which was upon hearing dissolved, and from the order dissolving the same, one of these appeals was taken.
The other appeal was taken from an order of thé same Court, refusing to grant a. writ of mandamus, upon the petition of the appellant, requiring the appellee to deliver the books of registration to the petitioner.
The decision of the appeals depends upon the true construction of the 15 th section of Art. 2, of the Constitution. Section 9, of the same Article, provides that the Governor “shall take care that the laws' are faithfully executed.” In order to enable him to fulfill this duty, he is clothed with large and important powers. Section 10 provides that “he shall nominate, and by and with the advice and consent of the Senate, appoint all civil and military officers of-the State, whose appointment, or election, is not otherwise herein provided for; unless a different mode of appointment be prescribed by the law creating the office.” Sections 11, 12, 13, 14, provide for filling vacancies; and Section 15 provides, “The Governor may suspend, or arrest any military officer of the State for disobedience of orders, or other military offence; and may remove.him in pursuance of the sentence of a Court-Martial; and may *11remove for incompetency, or misconduct, all civil officers who received appointment from the Executive for a term of years.”
It is unnecessary to discuss the question whether, apart from section 15, the power to remove, at will, civil officers appointed hy him with the co-operation of the Senate, would belong to the Governor as incidental to the power of appointment. If such a power could be construed to exist, it is very clear that the effect of the loth section is to limit and restrain its exercise, and that the power of removal, in cases coming within the operation of that section can be exercised hy him only for “ incompeteney or misconduct.”
The Code, Art. 42, in the sections to which we have referred, carefully prescribes and directs the mode hy which the Governor is required to exercise this delicate and important power, hy providing for notice to the party complained against, an opportunity for defence, the examination of witnesses, and a full hearing of the case. This proceeding was had in the case of the appellant.
The single question raised in the argument is whether the appellant was an officer liable to he removed for cause under section 15 of Art. 2. It is contended on his behalf, that the provisions of that section apply only to such civil officers as have been appointed by the Governor alone, and have no application to the appellant, who was appointed by the Governor with the co-operation of the Senate. This argument is based upon the words “all civil officers who received appointment from the Executive for a term of years.”
If this construction were adopted, it would restrict the operation of the section within very narrow limits and entirely defeat its purpose ; for under the Constitution and laws, very few officers are appointed by the Governor, without the co-operation of the Senate, and these are mostly temporary appointments merely for the purpose of *12filling vacancies. But in our judgment this construction is not sound. The term Executive, as used in the section, is not to be understood as meaning the Governor alone, for appointments made by him, bjr and with the advice and consent of the Senate, are known and properly designated as u executive appointments.” The Senate, in its action upon the nominations of the Governor, is really performing executive functions. But if the word executive is to be understood to mean the Governor, the same result would follow; for in all such cases it is the Governor from whom the appointment is received, although to confirm it, the approval of the Senate is required.
We have been referred to the 13th and 14¿th sections, where such appointments are said to be made by “the Governor and Senate ;” but the language of the Constitution’must not receive a narrow and technical construction. It is not every where uniform and consistent in this respect. In section 11, referring to offices filled by the Governor's appointment, with the co-operation of the Senate, the language used is, “any office which the Governor has power to fill.” So in Art. 7, providing for the appointment of’ Librarian and Commissioner of the Land Office, which are made by the Governor, by and with the advice and consent of the Senate; the section provides, in each case, that the officer shall hold his office “ during the term of the Governor by whom he shall have been appointed.”
We do not entertain any doubt, that according to the true construction of Art. 2, sec. 15, of the Constitution, the Governor possessed the power to remove the appellant from office for incompetency or misconduct, and therefore have affirmed the orders of the Circuit Court.

Orders affirmed.